Motion for Rehearing Granted; Memorandum Opinion filed January 30, 2020
Withdrawn; Appeal Reinstated; and Order filed March 12, 2020




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00761-CV
                                   ____________

    KATHERINE MILLIKEN AND CHARLES MULHALL, Appellants

                                         V.

                            LUCY TUROFF, Appellee


                    On Appeal from the 334th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-16699

                                     ORDER

      On January 30, 2020, this court issued an opinion dismissing this appeal. On
February 3, 2020, appellants filed a motion for rehearing. We requested a response
to the motion from appellee. See Tex. R. App. P. 49.2 (“A motion [for rehearing]
will not be granted unless a response has been filed or requested by the court.”). No
response has been filed.

      We grant the motion and order as follows:
      1. This court’s opinion filed January 30, 2020 is withdrawn, and our
         judgment of that date is vacated.

      2. The appeal is reinstated.

      3. At appellants’ request, the reply brief filed by appellants on November 25,
         2019 in appeal number 14-17-00282-CV, Katherine Milliken and Charles
         Mulhall v. Lucy Turoff, shall be filed by the clerk of the court in this appeal
         as appellants’ brief.

      4. Appellee’s brief is due by April 13, 2020.

                                     PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.




                                          2